HOUGH, Circuit Judge
(after stating the facts as above). [1] The legality and propriety of the bond in suit was established by us in Illinois Surety Co. v. United States, 229 Fed. 533, 143 C. C. A. 601, an action upon an exactly similar document.
[2, 3] The testimony on behalf of the government raised a presumption that no notice had been sent, for the officers and employes of the postal service are presumed to have done their duty and made delivery of all properly addressed mail matter'intrusted to their care; equally, also, are the officials of the immigration service presumed tó have kept what they received. Defendant’s testimony tended to show (as to at least one of the two required notices) that the same had been received, and for substantially the same reasons. Rosenthal v. Walker, 111 U. S. 193, 4 Sup. Ct. 382, 28 L. Ed. 395; Dunlop v. United States, 165 U. S. at 495, 17 Sup. Ct. 375, 41 L. Ed. 799, and cases cited. Thus a question for the jury was presented, peculiarly suitable for its decision, and it was error to direct a verdict for either party.
Judgment icversed, and new trial ordered.